Citation Nr: 9932654	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  94-41 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable disability rating for 
service-connected multiple epidermal inclusion cysts, 
involving the neck, armpits, back, arms and thighs, on appeal 
from the initial grant of service connection.

2.  Entitlement to a compensable disability rating for 
service-connected recurrent mechanical low back pain, 
residuals of lumbar strain, on appeal from the initial grant 
of service connection.

3.  Entitlement to service connection for urticaria.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association of the U.S.A.


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to June 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that, in pertinent part, granted 
entitlement to service connection for multiple epidermal 
inclusion cysts and recurrent mechanical low back pain, 
residuals of lumbar strain, each evaluated as noncompensable.

In June 1997, the Board remanded these claims for additional 
evidentiary development.  It is unfortunately necessary to 
again REMAND the veteran's claims for the reasons discussed 
below.

The RO also denied entitlement to service connection for 
multiple sclerosis in July 1996 and notified the veteran of 
this decision at an incorrect address.  If the veteran's 
correct address is located, she must be provided appropriate 
notice of the July 1996 rating decision.  38 U.S.C.A. § 5104 
(West 1991 & Supp. 1999).  Absent proper notice of the 
determination, there has been no opportunity for the veteran 
to initiate appeal of this issue through filing a notice of 
disagreement.  This claim is not currently before the Board 
on appeal and is referred to the RO for appropriate action.  
38 U.S.C.A. § 7105(a), (d) (West 1991) ("Appellate review 
will be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case is 
furnished . . . ."); 38 C.F.R. §§ 20.101, 20.200 (1999); see 
also Bernard v. Brown, 4 Vet. App. 384, 390 (1993) 
(38 U.S.C.A. § 7105 establishes a series of very specific, 
sequential, procedural steps that must be carried out by a 
claimant and the RO before a claimant may secure appellate 
review by the Board.)  


REMAND

Additional development is needed prior to further disposition 
of the veteran's claims.  The Board remanded this case in 
June 1997 to obtain additional medical records and to provide 
the veteran VA examinations in order to obtain the medical 
information needed to properly evaluate her service-connected 
multiple epidermal inclusion cysts and recurrent mechanical 
low back pain, residuals of lumbar strain.  

In September 1997, the RO wrote to the veteran and requested 
that she provide information necessary to obtain her medical 
records; however, this letter was mailed to an incorrect 
address.  The veteran was also scheduled for examinations at 
the Biloxi VA Medical Center (VAMC) in October 1997, but 
refused the examinations at that location because she lived 
in Georgia.  The VAMC did not provide the veteran's Georgia 
mailing address to the RO or reschedule the veteran for 
examination at a VA facility in Georgia.  Efforts were 
thereafter undertaken to obtain the veteran's mailing address 
from her representative, but were unsuccessful.

In light of the circumstances of this case, the veteran 
should be given another opportunity to report for 
examination.  The RO should contact the Biloxi VAMC in order 
to obtain the veteran's correct mailing address in Georgia, 
if available.  If a current mailing address is available, the 
RO should also ensure that the VAMC which schedules the 
examinations provide written documentation in some form to 
substantiate that the veteran was notified of the 
examinations, the date of the notification, and the address 
to which notification was sent.  Such written documentation 
is to be placed in the claims folder. 

If a current mailing address is obtained, the RO should also 
contact the veteran and request that she provide the names 
and addresses of all health care providers who have treated 
her for her cyst disorders and low back disorders since her 
separation from service, including any treatment received at 
Willis and Hutchins Chiropractic, and provide her a statement 
of the case (SOC) on the issue of entitlement to service 
connection for urticaria so that she may perfect an appeal if 
she continues to take issue with this claim.  See 38 C.F.R. 
§§ 19.29, 19.30, 19.31 (1999).

It is incumbent upon the veteran to submit to a VA 
examination if she is applying for VA compensation or pension 
benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  
Where entitlement to a benefit cannot be established without 
a current VA examination and a claimant, without good cause, 
fails to report for such examination, an original claim for 
any benefit other than compensation shall be denied.  38 
C.F.R. § 3.655(b) (1999).  Examples of "good cause" 
include, but are not limited to, the illness or 
hospitalization of the claimant or death of an immediate 
family member.  38 C.F.R. § 3.655(a) (1999).

The veteran has not been provided notice of the provisions of 
38 C.F.R. § 3.655.  It would be prejudicial to her if the 
Board were to apply this regulation without her having been 
notified of its applicability.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  After the development is undertaken on 
remand and the claim has been readjudicated, if the veteran 
again failed to report for a VA examination, citation to the 
provisions of 38 C.F.R. § 3.655 should be included in the 
supplemental statement of the case (SSOC).

As indicated above, the veteran disagreed with the original 
disability ratings assigned for her service-connected 
multiple epidermal inclusion cysts and recurrent mechanical 
low back pain, residuals of lumbar strain.  The United States 
Court of Appeals for Veterans Claims (formerly known as the 
United States Court of Veterans Appeals) (Court) recently 
held that there is a distinction between a claim based on 
disagreement with the original rating awarded and a claim for 
an increased rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The distinction may be important in determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous and in determining whether the 
veteran has been provided an appropriate SOC.  Id. at 126 and 
132.  With an initial rating, the RO can assign separate 
disability ratings for separate periods of time based on the 
facts found.  Id. at 126.  With an increased rating claim, 
"the present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
132.

The RO should issue a SSOC to the veteran that correctly 
identifies the issues on appeal.  In accordance with 
Fenderson, the RO should review the evidence of record at the 
time of the November 1993 rating decision that was considered 
in assigning the original disability ratings for the 
veteran's service-connected multiple epidermal inclusion 
cysts and recurrent mechanical low back pain, residuals of 
lumbar strain, then consider all the evidence of record to 
determine whether the facts showed that the veteran was 
entitled to a compensable disability rating for either of 
these disabilities at any period of time since her original 
claim.  

Accordingly, while the Board sincerely regrets the additional 
delay, this claim is REMANDED for the following:

1.  In view of the fact that the record 
shows the veteran resides in Georgia, 
take the necessary steps to obtain her 
current address from the Biloxi VAMC 
before undertaking the following 
development.  

2.  Request that the veteran provide a 
list of those who have treated her for 
her service-connected multiple epidermal 
inclusion cysts and recurrent mechanical 
low back pain, residuals of lumbar 
strain, since her separation from active 
service.  Request all records of any 
treatment reported by the veteran that 
are not already in the claims file.  The 
Board is particularly interested in 
treatment received at any VA facilities 
and at Willis and Hutchins Chiropractic.

With respect to any VA records, all 
records maintained are to be requested, 
to include those maintained in paper 
form and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  Associate all records 
received with the claims file.

If requests for any private treatment 
records are not successful, tell the 
appellant and her representative so that 
she will have an opportunity to obtain 
and submit the records herself, in 
keeping with her responsibility to 
submit evidence in support of her claim.  
38 C.F.R. § 3.159(c).

3.  After completion of the above, 
schedule the veteran for an appropriate 
VA examination at a VAMC convenient to 
her to determine the severity of the 
multiple epidermal inclusion cysts.  The 
examiner should be given a copy of this 
remand and the appellant's entire claims 
folder.  The examiner should be requested 
to review the appellant's medical history 
prior to conducting the examination.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The veteran should be advised of 
her responsibility to report for a VA 
examination under 38 C.F.R. § 3.655.

In requesting that the examination be 
scheduled, the RO should assure that the 
VAMC has the veteran's current address of 
record.  The VAMC making arrangement for 
the examination must provide the RO 
sufficient written documentation to 
confirm that notice was sent, the date 
notice was sent, and the address to which 
notice was sent.  Such documentation is 
to be placed in the claims folder.

The examiner should describe in detail 
the veteran's cysts, including size and 
location.  The examiner should 
specifically state whether there is any 
disfigurement, and if so to what extent, 
including that resulting from any cysts 
of the head, face or neck.  The examiner 
should also note whether there is any 
tenderness or pain on objective 
demonstration and any ulceration and 
whether or not the cysts impose any 
limitation on function.  The examiner 
should further note whether there is any 
exfoliation, exudation or itching, and if 
so, to what extent.  38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7803, 7804, 7805, 
7819 (1999). 

Any indications that the appellant's 
complaints of pain or other symptomatology 
are not in accord with physical findings 
on examination should be directly 
addressed and discussed in the examination 
report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by a specialist is 
determined to be warranted in order to 
evaluate the condition in issue, such 
testing or examination is to be 
accomplished.  

4.  Schedule the veteran for an 
appropriate VA examination at a VAMC 
convenient to her to determine the 
severity of the recurrent mechanical low 
back pain, residuals of lumbar strain.  
The examiner should be given a copy of 
this remand and the appellant's entire 
claims folder.  The examiner should be 
requested to review the appellant's 
medical history prior to conducting the 
examination.  All necessary tests (i.e., 
x-rays, if indicated) should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the report.  The veteran 
should be advised of her responsibility 
to report for a VA examination under 38 
C.F.R. § 3.655.

In requesting that the examination be 
scheduled, the RO should assure that the 
VAMC has the veteran's current address of 
record.  The VAMC making arrangement for 
the examination must provide the RO 
sufficient written documentation to 
confirm that notice was sent, the date 
notice was sent, and the address to which 
notice was sent.  Such documentation is 
to be placed in the claims folder.

The examiner should note the range of 
motion for the lumbar spine and should 
state what is considered normal range of 
motion.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
lumbar spine is used repeatedly.  All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.

The examiner should also state whether 
there is any characteristic pain on 
motion; muscle spasm on extreme forward 
bending; loss of lateral spine motion, 
unilateral, in a standing position; 
evidence of osteoarthritic changes; 
narrowing or irregularity of joint space; 
abnormal mobility on forced motion; 
listing of the spine; marked limitation 
of forward bending in a standing 
position; or positive Goldthwait's sign.  
The examiner should also state, if 
possible, the frequency of recurring 
attacks of intervertebral disc syndrome, 
if the veteran suffers such attacks, and 
the extent to which relief is experienced 
between such attacks.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5293, 5295 (1999).

Any indications that the appellant's 
complaints of pain or other symptomatology 
are not in accord with physical findings 
on examination should be directly 
addressed and discussed in the examination 
report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by a specialist is 
determined to be warranted in order to 
evaluate the condition in issue, such 
testing or examination is to be 
accomplished.  

5.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination reports.  
If the requested examinations do not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the reports 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1999); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

6.  Prepare a SOC on the issue of 
entitlement to service connection for 
urticaria.  The SOC should include a 
summary of the evidence and a summary of 
the applicable laws and regulations, with 
a discussion of how the laws and 
regulations affect the determination.  
Notify the veteran of the time limit 
within which she must respond in order to 
perfect an appeal of this claim to the 
Board.

7.  Thereafter, readjudicate the 
veteran's claims on appeal, with 
consideration of all the evidence of 
record and all potentially applicable 
diagnostic codes.  Review the evidence of 
record at the time of the November 1993 
rating decision that was considered in 
assigning the original disability ratings 
for the multiple epidermal inclusion 
cysts and recurrent mechanical low back 
pain, residuals of lumbar strain, then 
consider all the evidence of record to 
determine whether the facts showed that 
the veteran was entitled to a compensable 
disability rating for either of these 
conditions at any period of time since 
her original claim.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  If any 
benefit sought on appeal remains denied, 
provide the veteran and her 
representative a SSOC.  The SSOC must 
correctly identify the issues as on 
appeal from the initial grant of service 
connection.  If the veteran has failed to 
report for an examination, citation of 
38 C.F.R. § 3.655 should be included.  
Allow an appropriate period of time for 
response.

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The appellant need take no 
action until she is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 


